Order denying motion of *1005appellants to stay further proceedings in Barin v. Knickerbocker Ice Company, until the final determination of Bertini v. Murray or, in the alternative, consolidating the two actions, affirmed, with ten dollars costs and disbursements to respondents Nicholas Bertini and others, and ten dollars costs and disbursements to respondents Ralph Barin and others. The appellants are free to stipulate with plaintiffs in the Barin action to accord to them the benefit of the decision in the Bertini action in respect of the issue of liability, and have the Barin group plaintiffs obtain an assessment in the Bertini action on application to the Special Term, under rule 8 of the Rules of Civil Practice, upon such terms as the court may deem proper. Such procedure would avoid the prejudice that would otherwise arise to the disadvantage of plaintiffs in the Bertini action if a consolidation were granted. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.